Exhibit 10.1

AMENDMENT NO. 1

TO

AGREEMENT

(Regarding Certain Fees)

This Amendment No. 1 (the “Amendment”) to that certain Agreement (the
“Agreement”), dated July 24, 2009, is entered into by and between VSS Fund
Management LLC (“VSS LLC”) and Cambium Learning Group, Inc., a Delaware
corporation (formerly known as Cambium-Voyager Holdings, Inc.) (the “Company”).
Capitalized terms used but not otherwise define herein shall have the meanings
given to such terms in the Agreement.

WHEREAS, VSS LLC has agreed to provide certain monitoring services to the
Company and the Company desires to receive the benefit of such monitoring
services from VSS LLC; and

WHEREAS, the parties hereto have agreed to amend the terms and conditions of the
Agreement as set forth herein to address the payments to be made by the Company
to VSS LLC in exchange for the monitoring services.

NOW, THEREFORE, in consideration of the terms and conditions herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Amendment to Section 1 (Consulting Fee). Section 1 of the Agreement is hereby
amended as follows:

 

  a. The current Section 1 shall become the first subsection (a) and an “(a)”
shall be inserted before the sub-heading “(Consulting Fee).”

 

  b. The following provision shall be deleted in its entirety from the current
Section 1:

“The right to fees and expenses contemplated by this Section 1 shall terminate
upon the earlier to occur of: (i) the date upon which funds managed by VSS LLC
collectively cease to “beneficially own” (as determined in accordance with Rule
13d-3 of the Securities Exchange Act of 1934, as amended) at least 10% of the
issued and outstanding shares of Common Stock of the Company, and (ii) unless
renewed by the audit committee of the Company’s board of directors, January 1,
2015.”

 

  c. A new subsection 1(b) shall be added as follows:

“(b) Monitoring Fee. On January 1 of each calendar year, the Company shall pay
VSS LLC an annual payment in the amount of $70,000 for monitoring services (the
“Monitoring Fee”) provided by VSS LLC to the Company for the then-current
calendar year



--------------------------------------------------------------------------------

with the first payment payable to VSS LCC as of January 1, 2013; provided that
in the event an employee of VSS LLC serves as Chairman of the board of directors
of the Company (each, a “VSS Chairman”), then, during such time the Monitoring
Fee shall be reduced on a dollar for dollar basis by the amount of the annual
retainer received by such VSS Chairman as contemplated by that certain Summary
of Terms of Director Compensation Program of the Company, approved by the
Company’s board of directors on January 27, 2010 (or any successor program
thereto).

 

  d. A new subsection 1(c) shall be added as follows:

“(c) Termination. VSS LLC’s right to receive the fees and expenses contemplated
in Section 1 (a) and (b) above shall terminate upon the earlier occurrence of
(i) the date on which VSS LLC no longer has any employees serving on the
Company’s board of directors; (ii) the date on which funds managed by VSS LLC
collectively cease to “beneficially own” (as determined in accordance with Rule
13d-3 of the Securities Exchange Act of 1934, as amended) at least ten percent
(10%) of the issued and outstanding shares of common stock of the Company; and
(iii) unless renewed by the audit committee of the Company’s board of directors,
January 1, 2017.”

 

  e. A new subsection 1(d) shall be added as follows:

“(d) Designees. VSS LLC may designate from time to time one or more of its now
or hereafter existing affiliates to receive any of the fees payable hereunder,
on written notice to the Company. Upon receipt of such notice from VSS LLC (or
such designee), the Company shall thereafter pay the fees specified in such
notice to the designee set forth therein, and upon such payment, the Company
will be deemed to have satisfied its obligations under this Agreement with
respect to the payment of such fee.”

2. Effect on the Agreement. Except as explicitly set forth in this Amendment,
all the terms and conditions of the Agreement shall continue to be in full force
and effect.

3. Amendments. This Amendment shall not itself be amended except with the
written consent of the parties hereto, and, to the extent required by applicable
law, rule or regulation, or rules and regulations of the national securities
exchange on which the Company’s securities are listed for trading.

4. Governing Law. This Amendment shall be governed by the laws of the state of
New York without giving effect to the principles of conflicts of laws thereof.

 

2



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile or electronic mail), all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first written above.

 

VSS FUND MANAGEMENT LLC By:   /s/ Jeffrey T. Stevenson Name: Jeffrey T.
Stevenson Title: Authorized Officer CAMBIUM LEARNING GROUP, INC. By:   /s/ Todd
W. Buchardt Name: Todd W. Buchardt Title: Sr. Vice President

 

[Signature Page to Amendment]